Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered as follows:
The rejections under 35 USC 112 have been overcome.
The rejection to claims 13 and dependents over the prior art of Parker is maintained. The reasoning of the rejection under 35 USC 102 is provided below and has not changed from prior office actions.
Applicant’s amendments and arguments with respect to claim 14 and 17 are persuasive. With respect to claim 14 the amendment overcomes the previously presented prior art. With respect to claim 17 after further consideration the rounding of the leading edge was being too broadly interpreted by the Examiner. In view of the Specification the only reasonable interpretation would need to be a specifically rounded leading edge formed by bending (Fig. 9 of Applicant) as Applicant has stated that the leading edge is formed by having a predetermined range from the tip of the vane portion, thus implying the tip (30) must be bent to form the rounding (otherwise the tip would be the leading edge itself).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (US 9,234,456).
Parker teaches:
Regarding claim 13: A fixed vane turbocharger (specifically embodiments of 27a-d), comprising: an impeller (5); a housing (1) including, inside thereof (best shown 27d,b), an impeller housing space which accommodates the impeller (see casing 1, specifically area surrounding impeller as shown in 27d), a scroll flow (see flow passage above 80 formed in 1) passage formed on a radially outer side of the impeller (Fig. 27d), and a communication flow passage which brings the impeller housing space and the scroll flow passage into communication (passage in which 80 is situated); and at least one fixed vane unit (80) disposed in the communication flow passage and fixed to a portion of the housing on an inner side of the scroll flow passage with respect to a radial direction of the impeller (Fig. 27d), wherein each of the at least one fixed vane unit (for purposes of this interpretation each unit 80 is a “fixed vane unit” and there are multiples across the passage) includes at least two vane portions (Fig. 27c, see shaped vanes) and a coupling portion (Fig. 27c, see area between shaped vanes) coupling the two vane portions, and is formed of a single sheet metal member (each ring 80, is formed of a continuous sheet of metal as shown in Fig. 27a, which means the final structure is disclosed and thus this limitation fairly discloses the “formed of” limitation when viewed in light of MPEP §2114).  A pressure surface (concave portion of bent “wave” or “corrugation” vane as shown in Fig. 27a) and a suction surface (convex portion) and a coupling portion (inherent in that it is a full hoop ring, can be either the crest or trough of “wave” or “corrugation” as explained in “response to arguments” above) the coupling portion coupling each of the two vane portions from each of the leading edges to trailing edges of the two vane portions (Fig. 27a, 27c) and wherein each of the at least one fixed vane unit has a shape formed by bending or curving a single sheet metal member (Member is a sheet metal full hoop, with bends to create waves, while we don’t know exactly the manner in which these waves are formed, the final structure implied by the claims is an undulating surface of the full hoop formed from a metal ring, and thus the structure of Parker anticipates the claimed invention under an analysis of product-by-process as required by MPEP §2113). The fixed vane turbocharger according to claim 11, wherein the at least one fixed vane unit is formed by the single sheet metal member over an entire periphery in a circumferential direction of the impeller (Fig. 27a, see continuous circumferential ring).  The fixed vane turbocharger according to claim 11, wherein the at least one fixed vane unit includes a plurality of fixed vane units disposed at intervals in a circumferential direction (Fig. 27a, see multiple instances of 80)
15. The fixed vane turbocharger according to claim 13, wherein at least a trailing-edge side portion of the vane portion is curved so as to be convex on a side of a pressure surface (see vane shape shown in Fig. 27c). BIRCH, STEWART, KOLASCH & BIRCH, LLP CJB/CJB/tyl Application No.: NEW Docket No.: 4898-0367PUS1Page 4 of 5  
16. The fixed vane turbocharger according to claim 13,wherein a metal angle at a leading edge of the vane portion with respect to a tangent in a circumferential direction of the impeller is greater than a metal angle at a trailing edge of the vane portion with respect a tangent in the circumferential direction (Fig. 27c; in this case Applicant provides no reference for the angle or how it must be taken therein it would be a trivial matter to devise a reference in which this limitation is met.).  
18. The fixed vane turbocharger according to claim 13, wherein a trailing edge of the vane portion extends in a direction inclined toward a circumferential direction from an axial direction of the impeller (Fig. 27c, note the circumferential curvature of the vanes.).  
19. The fixed vane turbocharger according to claim 13, wherein the single sheet metal member has a shape including a rectangular wave shape, a triangular wave shape, or a sine wave shape (wave shape shown in Fig. 27a, “wave shape” also explicitly disclosed in reference at col. 69, ll. 5-10).  
20. The fixed vane turbocharger according to claim 13,wherein the fixed vane unit is configured to divide the communication flow passage such that a hub-side flow passage and a shroud-side flow passage are positioned alternately in the communication flow passage in a circumferential direction, wherein each hub-side flow passage is defined by two of the vane portions, a coupling portion coupling the two vane portions and a hub-side wall of the communication flow passage, and wherein each shroud-side flow passage is defined by two of the vane portions, a coupling portion coupling the two vane portions, and a shroud-side wall of the communication flow passage (as annotated in Fig below; this limitation and arrangement is also explicitly described in the Disclosure of Parker at Col. 69, ll. 36-49).


    PNG
    media_image1.png
    421
    578
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 14, 17 and 21-28 are allowed. See the response to arguments section of this document for discussion as to why these claims define over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WOODY A LEE JR/Primary Examiner, Art Unit 3745